Title: To George Washington from Lieutenant Colonel Samuel Smith, 18 October 1777
From: Smith, Samuel
To: Washington, George



Sir,
Fort Mifflin [Pa.] 18th Oct. 1777.

I wrote your Excellency the Second day the enemy open’d their batteries; they have since continued a fire from their two Bomb Batteries and red hot balls from their works at the Port [pest] houses, as yet without much damage. Yesterday an unlucky shell fell in a barracks where the soldiers had gone contrary to orders, which killed one and wounded 3 others, two of them very slightly. They have last night thrown up another Bomb Battery, between their two first, it is not yet opened. They have been kind in permitting us to sleep at night. We are making every preparation against a storm for which purpose we are intrenching within the Fort, to annoy them even should they get possession of the out works.
I wrote your Excellency that the Commodore had removed his fleet under Red Bank, Since which he has sent us no guard but four pound boats, which we think insufficient to guard the defenceless part of the Island. Your Excellency knows that the side of the Fort next Red Bank has nothing but a Wall and narrow ditch for it’s defence, and that it would be easily defended in case of Storm by a few gallies, who would rake with Grape shot all that bank and Sink any boats, that might

attempt to land on that side, which is left defenceless will be the most probable place of their landing, the landing in front and rear of our mud or Grand Battery is also very good, and the very probable place for boats which may come up from their fleet and whose landing will most likely be covered by their Gondolas and tenders against which the four pound boats cannot lay. This was the opinion of all the gentlemen in garrison, which wrote to the Commodore, his answer is—“I received yours this morning, and have provided such a guard as is thought consistent with the opinion of a full council of War, held Oct. [1]6th, and carried by the whole of them, that all the gallies could do for you should be done, and that they should not be Sent to be Sacrificed, when they would have no chance of annoying the enemy, but lay and look at your garrison, and be of no use to you nor the country, but fall a Sacrifice to your pleasure.”
The Commodore has promised that as soon as we are attacked he will come over with all his fleet to our assistance. My Opinion [is] that his assistance will be too late and I can’t help thinking that the fleet will run as great [a] risk coming over to us, or if a guard from it was to lay in the night out of the rake of their shot and bombs, and where they might be of the utmost Service to us. I have stated our situation to your Excellency, who will, I presume, determine whether the Commodore’s support is as much as he can give, consistent with the good of the fleet. I am still of opinion the enemy have not more than 500, if so many on Province Island. I have the honor to be, Your Excellency’s M. O. S.

P.S. Two gallies could lay quite safe from both bombs and shot under the piers. I mean entirely covered. Certain it is that the enemy have a communication with their fleet from Philadelphia, along the banks of Province Island, as large numbers of wagons are heard to pass and repass every night.

